Citation Nr: 1028367	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  09-23 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Education Center at the 
Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for the award 
of educational assistance benefits under Chapter 30, Title 38, 
United States Code, beyond March 27, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1993 to March 1999.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 decision of the Education Center at 
the RO in Muskogee, Oklahoma, which denied an extension of the 
delimiting date for the use of Chapter 30 Montgomery G.I. Bill 
educational benefits.  

The appellant testified before the undersigned at a February 2010 
hearing at the RO.  A transcript has been associated with the 
file.


FINDINGS OF FACT

1.  The appellant's delimiting date for the use of Chapter 30 
educational assistance benefits was originally March 27, 2009.

2.  The medical evidence does not show that the appellant's 
service-connected left knee patellar femoral pain syndrome, later 
left knee strain with osteoarthritis, prevented him from 
initiating or completing an educational program prior to his 
delimiting date.

3.  The appellant did not return to active service between March 
27, 1999, and March 27, 2009.  




CONCLUSION OF LAW

The appellant is not entitled to an extension of his delimiting 
date beyond March 27, 2009.  38 U.S.C.A. § 3031 (West 2002); 38 
C.F.R. §§ 21.7050, 21.7051 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Due Process Considerations

The VCAA enhanced VA's duty to notify and to assist claimants in 
substantiating their claims for VA benefits.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  
The VCAA does not apply in cases where the applicable chapter of 
Title 38, United States Code contains its own notice and 
assistance provisions.  See Barger v. Principi, 16 Vet. App. 132, 
138 (2002).

The Board acknowledges that VA educational programs have their 
own provisions addressing notification and assistance.  See 38 
C.F.R. §§ 20.1031, 20.1032 (2009).  

Prior to initial adjudication of the appellant's claim, a letter 
dated in September 2008 fully satisfied the duty to notify 
provisions.  See 38 C.F.R. § 21.1031.  VA's duty to assist 
includes obtaining relevant records identified by the appellant.  
The appellant did state that he had been unable to obtain 
supporting medical evidence from a Dr. C.S. who performed a March 
2000 surgery.  The appellant could not locate the doctor and has 
not provided VA with an address so that VA might assist in 
obtaining those records.  Unlike the duty to assist under the 
VCAA, 38 C.F.R. § 21.1032 makes no provision to assist claimants 
for educational benefits with medical examinations or opinions.  
The Board concludes that the duty to assist is satisfied in this 
case.  See 38 C.F.R. § 21.1032.  

II. Extension of Delimiting Date for Chapter 30 Educational 
Benefits

The law provides a ten-year period of eligibility during which an 
individual may use his entitlement to educational assistance 
benefits; that period begins on the date of the veteran's last 
discharge from active duty.  38 U.S.C.A. §§ 3031 (West 2002); 38 
C.F.R. § 21.7050 (2009).

In the present case, the record reflects that the appellant 
separated from active military service on March 26, 1999.  The 
appellant does not contend and there is no evidence to indicate 
that he had any active duty after March 26, 2009.  Thus, the 
delimiting date of March 27, 2009, has been properly assigned.

An extension of the applicable delimiting period shall be granted 
when it is determined that the veteran was prevented from 
initiating or completing the chosen program of education within 
the otherwise applicable eligibility period because of a physical 
or mental disability that did not result from the veteran's 
willful misconduct.  It must be clearly established by medical 
evidence that such a program of education was medically 
infeasible.  VA will not consider a veteran who is disabled for a 
period of 30 days or less as having been prevented from 
initiating or completing a chosen program, unless the evidence 
establishes that the veteran was prevented from enrolling or 
reenrolling in the chosen program or was forced to discontinue 
attendance, because of the short disability.  38 C.F.R. § 
21.7051(a)(2) (2009).

The appellant has made a variety of contentions about whether his 
left knee disability prevented him from initiating or completing 
a course of education.  The Board will address each in turn.

The appellant's original claim for an extension of his delimiting 
date was made in August 2008.  The appellant stated that he had 
been unable to enroll in an educational program at separation 
from service due to his left knee disability.  At that time, VA 
had denied service connection for the left knee and he had to 
work in order to obtain health insurance so that he might seek 
treatment affordably.  In March 2000,  just under one year after 
separation, the appellant underwent  left knee arthroscopy, which 
he contends did not allow him to attend school during the spring 
or summer semesters due to the initial surgery and six month 
physical therapy recovery period.  The appellant also stated that 
he had moved from Ohio to California following service and did 
not enroll until he had established residency in California for 
in-state tuition purposes.  The appellant reported starting 
school at the Mount San Jacinto Community College in August 2000, 
and that he was continuously enrolled from 2000 to 2004 on half 
and quarter time statuses.  The appellant reported working full 
time to support his family at that time.  During this time, VA 
granted service connection for the left knee in September 2003.  
The appellant then reported moving to Arizona in 2005, due to job 
concerns.  After establishing residency for in-state tuition 
purposes in 2006, the appellant resumed his educational program 
on half time status and expected to complete the program in the 
spring 2011 semester.  

As stated above, the reasons that for granting extensions are 
restricted to two: additional military service beyond 90 days and 
medical infeasibility.  The appellant's contentions that he 
waited to enroll to obtain in-state tuition for personal 
financial reasons are not permissible bases for extending his 
educational delimiting date.  The delay in seeking medical 
treatment for financial reasons and delay in enrolling in an 
educational program while waiting for private insurance to pay 
for medical care do not address the relevant legal standard.  The 
appellant indicates that he was working full time during the 
period prior to the March 2000 surgery.  The appellant is not a 
medical professional, have medical training, or experience.  The 
Board will not accept his estimation that education was medically 
infeasible at that time.  There is no medical evidence to suggest 
that enrollment in an educational program was infeasible as of 
March 2000.  Additionally, the surgery itself occurred on a 
single day, March 15, 2000.  Any period of disability less than 
30 days will not be granted an extension, unless the evidence 
establishes that the veteran was prevented from enrolling or 
reenrolling in the chosen program or was forced to discontinue 
attendance, because of the short disability.  See 38 C.F.R. 
§ 21.7051.  There is no evidence that the appellant was prevented 
by the surgery alone from enrolling in a program at that time.  
The surgery and the physical therapy could have interfered with 
education for more than thirty days, except that the appellant 
reported working full time during that period.  A summary of 
employment provided in January 2009 shows that the appellant 
switched employers on April 16, 2000.  It is not clear why the 
appellant was in sufficient physical health to begin new 
employment yet not in sufficient physical health to pursue his 
education.  The Board concludes that these arguments are 
unavailing.

The appellant submitted a December 2008 statement in support of 
his claims.   He stated that he had surgery in March 2000 with 
twelve weeks of physical therapy.  He stated that the surgery and 
physical therapy would have been unaffordable without health 
insurance through his employer.  The appellant indicated that he 
would have contested his discharge from service as well, but had 
to acquiesce due to the risk of losing possible employment.  The 
appellant requested an extension of his delimiting date from the 
date of separation to January 1, 2002, when he stated that his 
medical treatment for the left knee was complete.  The appellant 
also indicated that he had been forced to drop a class due to his 
left knee condition and change his course of education due to the 
condition.  A transcript he submitted in January 2009 shows 
withdrawal from an Introduction to Computer Science (C++) class 
in fall 2007.  

The Board considers these arguments similarly flawed.  
Affordability of medical treatment does not address the relevant 
legal criteria.  The manner of his discharge from service also 
fails to address the relevant legal criteria.  There are no 
provisions allowing VA to review contested discharges or take 
such matters into account in educational benefits cases.  The 
appellant's lay estimation of the period in which education was 
medically infeasible is neither credible nor competent evidence.  
First, the appellant's prior statement clearly shows that he was 
actually enrolled in an educational program beginning in August 
2000.  The January 2002 date is not related to any medical 
treatment or period of incapacity that the Board can discern.  
The Board has already indicated that the appellant is not 
competent to offer medical evidence.  As to the withdrawal from 
the computer class, the transcript also reflects that the 
appellant successfully completed two other classes in that same 
semester, with grades of "A".  While the appellant may have 
changed programs of education, he continued to consume his 
educational benefits unabated, with passing marks.  The Board 
cannot find pursuit of an educational program medically 
infeasible when the appellant received "A" grades in two out of 
three classes.  

In his March 2009 Notice of Disagreement, the appellant made a 
slightly different contention.  He argued that he should receive 
"credit" for the period of time from separation from service to 
the actual grant of service connection for the left knee in 
September 2003.  He contends that if VA had originally granted 
his service connection claim that he would have begun using his 
education benefits immediately.  The appellant also stated that 
the doctor who performed the March 2000 surgery could not be 
located to provide medical evidence on the left knee condition.  
He argued that this should not be held against him.  

The Board must point out that the question of service connection 
is not actually a relevant consideration under 38 C.F.R. 
§ 21.7051.  The extension may be for any mental or physical 
disability, regardless of whether such disability is related to 
service, so long as that disability is not the result of willful 
misconduct.  The Board must also state that claimants bear the 
burden of production in VA proceedings.  Cf. Cromer v. Nicholson, 
455 F.3d 1346, 1345-46 (Fed. Cir. 2006) (holding no presumption 
in favor of the claimant attaches to service connection claim 
against the government when veteran's service treatment records 
are destroyed in a fire).  While VA will assist claimants in 
obtaining records, the claimant is ultimately responsible for 
identifying relevant records and providing VA with sufficient 
information to obtain them.  As discussed above, the appellant 
has not done so in this case.  

The Board turns finally to the appellant's testimony before the 
undersigned.  The appellant testified that he had surgery and 
fifteen weeks recovery in 2000.  He argued that he took Family 
and Medical Leave Act (FMLA) for twelve weeks following the 
surgery.  On the basis FMLA leave, he contends that his 
delimiting date should be extended.  The appellant also offered 
argument regarding the current severity of his left knee 
condition.  That matter will be addressed in a separate Board 
decision.  The appellant otherwise reiterated the above 
arguments.  

The Board finds that use of FMLA leave is not tantamount to 
medical evidence that initiating or completing a course of 
education is medically infeasible.  

The Family and Medical Leave Act of 1993, as amended, (FMLA) 
allows eligible employees of a covered employer to take job-
protected, unpaid leave, or to substitute appropriate paid leave 
if the employee has earned or accrued it, for up to a total of 12 
workweeks in any 12 months for a variety of reasons, including 
because the employee's own serious health condition makes the 
employee unable to perform the functions of his or her job.  
29 U.S.C.A. § 2601; 29 C.F.R. § 825.100(a) (2009).  

Employers covered by FMLA are required to grant leave to eligible 
employees because of a "serious health condition" that makes 
the employee unable to perform the functions of the employee's 
job (see §§ 825.113 and 825.123).  29 C.F.R. § 825.112(a) (2009).  
The Board emphasizes that the test has two components, 1) a 
"serious health condition" and 2) the condition makes the 
employee unable to perform the functions of the job.  

A "serious health condition" entitling an employee to FMLA 
leave means an illness, injury, impairment or physical or mental 
condition that involves inpatient care as defined in § 825.114 or 
continuing treatment by a health care provider as defined in § 
825.115.  29 C.F.R. § 825.113(a) (2009).  A "serious health 
condition" involving continuing treatment by a health care 
provider includes, in relevant part, any period of absence to 
receive multiple treatments (including any period of recovery 
therefrom) by a health care provider or by a provider of health 
care services under orders of, or on referral by, a health care 
provider, for restorative surgery after an accident or other 
injury.  29 C.F.R. § 825.115(e)(1) (2009).  The appellant's left 
knee surgery appears to fall into the category of restorative 
surgery after an injury.  Thus, surgery on the left knee appears 
to qualify as a "serious health condition."  

The second part of the test is different.  An employee is 
"unable to perform the functions of the position" where the 
health care provider finds that the employee is unable to work at 
all or is unable to perform any one of the essential functions of 
the employee's position within the meaning of the Americans with 
Disabilities Act (ADA), as amended, 42 U.S.C. § 12101 et seq., 
and the regulations at 29 CFR § 1630.2(n).  29 C.F.R. 
§ 825.123(a) (2009).  An employee who must be absent from work to 
receive medical treatment for a serious health condition is 
considered to be unable to perform the essential functions of the 
position during the absence for treatment.  

The "unable to perform the functions of the job" standard for 
FMLA is distinct from the VA standard for whether pursuit of 
education is "medically infeasible."  A demonstration that an 
employee is unable to work in his or her current job due to a 
serious health condition is enough to show that the employee is 
incapacitated, even if that job is the only one the employee is 
unable to perform.  See Stekloff v. St. John's Mercy Health Sys., 
218 F.3d 858, 860-62 (8th Cir. 2000); accord Hurlbert v. St. 
Mary's Health Care System, Inc., 439 F.3d 1286, 1295-96 (11th 
Cir. 2006).  Thus, an employee may take FMLA leave while 
retaining the capacity to work a different job.  The Board cannot 
conclude that a determination that the appellant was unable to 
work, even if he retained the capacity to work a different job, 
is tantamount to a determination that the initiation or 
completion of a course of education was "medically infeasible".  
The Board cannot, therefore, treat FMLA leave taken to recover 
from surgery as dispositive that the appellant's surgery and 
recuperative period did at least as likely as not result in a 
condition wherein pursuit of education was medically infeasible.  
This is particularly true when the appellant claimed to have 
taken the full period of FMLA leave but also reports that he 
changed employment during the same period.  Without additional 
evidence, the Board cannot resolve reasonable doubt in favor of 
the appellant.  

The Board finds that the appellant was not mentally or physically 
disabled to a degree that rendered initiation or completion of a 
course of education medically infeasible prior to the March 27, 
2009, delimiting date.  The appellant was not on active duty 
between March 27, 1999 and March 27, 2009.  The criteria for an 
extension of the delimiting date for the appellant's Chapter 30 
educational assistance benefits are not met.  See 38 C.F.R. 
§ 21.7051.  As such, the Board finds that the preponderance of 
the evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an extension of the delimiting date for the award 
of educational assistance benefits under Chapter 30, Title 38, 
United States Code, beyond March 27, 2009, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


